STATE OF WEST VIRGINIA
                                                    SUPREME COURT OF APPEALS

In re E.O.                                                                           FILED
                                                                                November 21, 2018
No. 18-0697 (Jackson County 17-JA-164)                                           EDYTHE NASH GAISER, CLERK
                                                                                 SUPREME COURT OF APPEALS
                                                                                     OF WEST VIRGINIA 


                                                          MEMORANDUM DECISION
       Petitioner Mother L.E., by counsel Ryan M. Ruth, appeals the Circuit Court of Jackson
County’s June 29, 2018, order terminating her parental rights to E.O.1 The West Virginia
Department of Health and Human Resources (“DHHR”), by counsel Lee Niezgoda, filed a
response in support of the circuit court’s order. The guardian ad litem (“guardian”), Erica
Brannon Gunn, filed a response on behalf of the child in support of the circuit court’s order. On
appeal, petitioner argues that the circuit court erred in terminating her improvement period and
subsequently terminating her parental rights.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In November of 2017, the DHHR filed a petition alleging that the child was sexually
abused by petitioner’s boyfriend’s brother and that petitioner continued to allow that person to
live in the family home. Additionally, the DHHR alleged that the child was provided mental
health treatment, but that petitioner failed to follow through with the treatment. The circuit court
held a preliminary hearing, found that the child was in imminent danger in petitioner’s custody
and continued her in the DHHR’s custody.

        The circuit court held an adjudicatory hearing in December of 2017. Petitioner
voluntarily stipulated that she “knowingly and intentionally inflicted substantial emotional injury
on [the child]” and “neglected [the child’s] medical care, by failing to comply with her aftercare
treatment plan from Highland Hospital, [and] by placing [the child] in the same home as her
                                                            
              1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W.Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W.Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W.Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183
W.Va. 641, 398 S.E.2d 123 (1990).




                                                                   1     
 
alleged abuser, against clear medical advice to the contrary.” The circuit court adjudicated
petitioner as an abusing parent. Petitioner moved for a post-adjudicatory improvement period,
and the circuit court granted her an improvement period in January of 2018. The terms of
petitioner’s improvement period included enrollment in parenting and adult life skills classes,
individual counseling, victim impact classes, visitations, family counseling, and a parental
psychological examination.

        In May of 2018, the guardian filed a motion to terminate petitioner’s improvement period
and terminate her parental rights. In this motion, the guardian alleged that the child made
additional allegations that petitioner’s boyfriend sexually abused her. The guardian alleged that
petitioner did not believe the child’s disclosures. Further, the guardian alleged that when
petitioner submitted to a parental fitness evaluation, she denied that her earlier admissions were
true. The DHHR later joined in the guardian’s motion.

        In May of 2018, the circuit court held a final dispositional hearing and heard evidence
regarding the motion to revoke petitioner’s improvement period and terminate her parental
rights. The forensic psychologist testified that petitioner frequently stated that she did not believe
the child’s allegations during the evaluation and adamantly denied responsibility. Additionally,
the psychologist testified that petitioner did not believe the admissions that she made during her
adjudicatory hearing. Finally, the psychologist testified that petitioner was “very defensive and
hostile” during the evaluation. Ultimately, the psychologist opined that petitioner suffered from
“unspecific personality disorder with borderline and antisocial features” and expressed that her
prognosis for improvement was “extremely poor.” Petitioner testified that she did not call the
child a liar, but that it was “hard to believe her.” However, petitioner also admitted that she
would not have continued to live with her boyfriend if she believed he had abused her daughter.
Petitioner admitted that her boyfriend was still living in her home, although she claimed that she
ended the relationship immediately after the child made the allegations against him.

        The circuit court found that petitioner never meaningfully accepted responsibility and did
not act in the best interest of her child. Further, the circuit court found that petitioner’s reaction
to the new allegations against her boyfriend “provide[d] crystal-clear insight into whether
[petitioner] [was] willing and able to correct the conditions of abuse and neglect. Unfortunately,
a look at the evidence demonstrates she [was] not and cannot.” Ultimately, the circuit court
found that petitioner did not substantially comply with her improvement period and it was
revoked. Moreover, the circuit court found that there was no reasonable likelihood that the
conditions of abuse and neglect could be substantially corrected and that termination of parental
rights was necessary for the welfare of the child. Accordingly, the circuit court terminated
petitioner’s parental rights in its June 29, 2018, order. Petitioner now appeals that order.2

              The Court has previously established the following standard of review:


                                                            
              2
       The father’s parental rights were also terminated. According to the parties, the
permanency plan for the child is adoption in her current foster placement.



                                                               2     
 
               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether
       such child is abused or neglected. These findings shall not be set aside by a
       reviewing court unless clearly erroneous. A finding is clearly erroneous when,
       although there is evidence to support the finding, the reviewing court on the entire
       evidence is left with the definite and firm conviction that a mistake has been
       committed. However, a reviewing court may not overturn a finding simply
       because it would have decided the case differently, and it must affirm a finding if
       the circuit court’s account of the evidence is plausible in light of the record
       viewed in its entirety.” Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,
       470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W.Va. 89, 717 S.E.2d 873 (2011). Upon our review, this Court
finds no error in the proceedings below.

        On appeal, petitioner argues that the circuit court erred in revoking her post-adjudicatory
improvement period and subsequently terminating her parental rights. However, we note that in
her brief before this Court, petitioner failed to cite to a single case in support of her argument,
other than a citation to the standard of review. These failures are in direct contradiction of this
Court’s Rules of Appellate Procedure and specific directions issued by administrative order.

       Specifically, Rule 10(c)(7) of the West Virginia Rules of Appellate Procedure requires
that

       [t]he brief must contain an argument exhibiting clearly the points of fact and law
       presented, the standard of review applicable, and citing the authorities relied on .
       . . [and] must contain appropriate and specific citations to the record on appeal[.]
       The Court may disregard errors that are not adequately supported by specific
       references to the record on appeal.

(emphasis added). Additionally, in an Administrative Order entered December 10, 2012, Re:
Filings That Do Not Comply With the Rules of Appellate Procedure, the Court specifically noted
that “[b]riefs that lack citation of authority [or] fail to structure an argument applying applicable
law” are not in compliance with this Court’s rules. Further, “[b]riefs with arguments that do not
contain a citation to legal authority to support the argument presented and do not ‘contain
appropriate and specific citations to the record on appeal . . .’ as required by rule 10(c)(7)” are
not in compliance with this Court’s rules. Here, petitioner’s brief contains no citations to
applicable law, except the standard of review. “A skeletal ‘argument,’ really nothing more than
an assertion, does not preserve a claim. . . . Judges are not like pigs, hunting for truffles buried in
briefs.” State v. Kaufman, 227 W.Va. 537, 555, 711 S.E.2d 607, 625 (2011) (quoting U.S. v.
Dunkel, 927 F.2d 955, 956 (7th Cir. 1991)). Petitioner’s brief is inadequate and fails to comply
with the administrative order and the West Virginia Rules of Appellate Procedure. Accordingly,
this Court will not address petitioner’s assignments of error on appeal.



                                                  3         
 
       For the foregoing reasons, we find no error in the decision of the circuit court, and its
June 29, 2018, order is hereby affirmed.

                                                                                      Affirmed.

ISSUED: November 21, 2018


CONCURRED IN BY:

Chief Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice Evan H. Jenkins
Justice Paul T. Farrell sitting by temporary assignment




                                                4